There was no evidence that the glass vision panel in the elevator door was inadequate *951to afford a view of persons in the hallway within the arc described by the door when opened. The evidence was insufficient to sustain the allegation that defendant was negligent in constructing and maintaining the elevator in such proximity to the door of plaintiff’s apartment as to constitute a dangerous condition or that the relative position of the doors of the elevator and plaintiff’s apartment was the proximate cause of the accident. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.